PER CURIAM.
We reverse to the extent that we direct the trial court to omit as a condition of probation the provision that appellant submit to testing and other procedures concerning the appellant’s alleged paternity of a child. The appellant’s alleged paternity is completely unrelated to the offense for which he was convicted, and we do not believe the paternity proceedings can be ordered as an incident of the statutory directive that appellant be directed to support his legal dependents. Cf. Wiggins v. State, 386 So.2d 46 (Fla. 4th DCA 1980).
ANSTEAD, LETTS and WALDEN, JJ., concur.